Citation Nr: 1410200	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of service connection for tinnitus has been raised by the record (see Hearing Transcript at 3), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for service connection for bilateral hearing loss.

During the September 2013 Videoconference hearing, the Veteran testified that during service, he was exposed to loud noises, particularly, turbo jet engines.  Indeed, the Form DD 214 reveals the Veteran's military occupational specialty as Airborne Sensor Specialist.  The Veteran also testified that he currently wears hearing aids in both ears and that he has received treatment for the bilateral hearing loss at Memphis VA Medical Center since 2010.

The Board finds the evidence sufficient to trigger VA's duty to assist the Veteran by obtaining a medical examination and opinion to identify if any current bilateral hearing loss disability is associated with the Veteran's service, to include noise exposure.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent treatment records from the Memphis VA Medical Center since 2010.

2. After the above has been completed to the extent possible, schedule a VA audiology examination to determine whether the Veteran's current bilateral hearing loss is possibly related to service.  The claims folder must be reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that current hearing loss disability arose in service or is related to any incident of his service, to include noise exposure therein.  The examiner must explain his/her reasoning for the conclusion reached, to include an explanation as to why any current hearing loss disability is/is not a delayed reaction to in-service noise exposure. 

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

